Per Curiam. On October 11,1990, the appellant, Richard Lee Mitchael, was convicted in the Circuit Court of Crawford County, Arkansas, 12th District, of rape and sentenced to thirty-five years imprisonment. On November 8,1990, appellant filed a motion for a new trial which the trial court denied on January 29, 1991. On February 1, 1991, appellant appealed from his conviction judgment and denial of his motion for new trial and timely filed his record with this court. Roger T. Jeremiah was appellant’s counsel at trial and is also attorney of record in this appeal. . Appellant’s brief was scheduled to be filed with this court on June 11, 1991, but none was received on that date by the court’s clerk. On October 2,1991, the clerk of this court notified counsel by letter that, while the court’s records reflected counsel’s brief was due on June 11,1991, no brief had been filed as of the date of the clerk’s letter. In his letter, the clerk also requested counsel to respond within ten days to let the court know how counsel intended to proceed. As of the date of this per curiam, counsel has not responded to the clerk’s request, nor has any brief been tendered or filed.  Because counsel, Roger T. Jeremiah, has failed to file a timely brief, request an extension to file one or take any action to explain why a brief has not been forthcoming, it is hereby ordered that he appear before this court on Monday, February 3,1992, at 9:00 a.m., and show cause why he should not be held in contempt.